DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 11/30/2021 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites “alternatively applying onto the outer surface … and onto an inner surface” in lines 1-3, but does not define what step the applying step must be an alternate.  It is not clear if this requires inner and outer surfaces to be alternative selections, or requires application to both an inner and outer surface to be an alternative to some other recited step.
Claim 6 recites the limitation "the edge of the web material having said second adhesive element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is taught by PELAGATTI et al. (US 2003/0015296), disclosing a method of preparing an edge of a reel by applying a first adhesive element on an outer surface of the reel, gripping the adhesive by a gripping member, moving the gripper from the reel to form a loop, transversely cutting the loop, unwinding additional web while aspirating (suction holding tape end), applying a second adhesive element, performing a second transverse cut, and discarding waste material (paras. 67-60, 73, 75, 81, and 84), but does not teach arranging plural reels on a horizontal shaft at an inlet station or rewinding a remaining section of web onto the reel.  BOLDRINI et al. (US 5,219,127) teaches supporting plural reels on a horizontal shaft of a pickup device to automate sequential film processing.  Methods of applying an adhesive to a web material edge that result in a roll of web with a prepared edge, instead of being directed to downstream operations such as splicing, are disclosed by BRANDL et .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745